SHEVIN, Judge.
Robert Lee Scott appeals an order of revocation of community control and sentence. We affirm the revocation order as the record establishes that Scott violated a condition of community control: on two occasions he was away from his approved residence without permission. See Smith v. State, 705 So.2d 1033 (Fla. 3d DCA 1998); Porras v. State, 651 So.2d 183 (Fla. 3d DCA 1995). As to the sentence, Scott correctly argues that the trial court miscalculated the award of jail time credit1 and failed to award him credit for the time served in prison on the incarcerative portion of his split sentence. See Coto v. State, 711 So.2d 649 (Fla. 3d DCA 1998); Sainvilus v. State, 689 So.2d 1261 (Fla. 3d DCA 1997). Accordingly, we remand the cause directing the trial court to award Scott 37 days for time served in jail and to award him prison credit for time served before commencement of community control.
Revocation affirmed; and cause remanded with directions.

. The court awarded Scott 557 days credit for time served in jail. Scott concedes that he is entitled only to 37 days.